t c memo united_states tax_court lester ronald coleman petitioner v commissioner of internal revenue respondent docket no 1621-06l filed date lester ronald coleman pro_se robert w dillard for respondent memorandum opinion wells judge petitioner seeks review pursuant to sec_6320 and sec_6330 of respondent’s determination to proceed with the collection of petitioner’s income_tax liabilities for taxable years and the issue to be decided is whether 1unless otherwise indicated all rule references are to the continued respondent’s appeals_office abused its discretion in determining to proceed with collection of petitioner’s tax_liabilities for taxable years and background none of the facts were stipulated at the time of filing the petition in the instant case petitioner resided in orlando florida petitioner failed to file timely income_tax returns for taxable years and on date petitioner filed late his income_tax returns for the taxable years and on date respondent sent petitioner the notices of deficiency for taxable years and on date respondent mailed to petitioner a notice_of_intent_to_levy and notice of your right to a hearing levy notice petitioner received the levy notice but did not request a hearing subsequently respondent and petitioner met for an audit_reconsideration of petitioner’s taxable years and on date petitioner signed form_4549 income_tax examination changes form_4549 consenting to the immediate_assessment and collection of tax_liabilities for and on date respondent mailed to petitioner a notice_of_federal_tax_lien lien notice for the taxable_year sec_1 continued tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended and on the basis of the lien notice petitioner timely sent respondent a form request for a collection_due_process_hearing at the hearing petitioner disputed only his tax_liabilities for the taxable years and petitioner did not offer any collection alternatives at the hearing on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or petitioner timely petitioned the court discussion sec_6320 requires the secretary to give persons liable to pay taxes written notice of the filing of a tax_lien sec_6320 and b provides that the notice shall inform such persons of the right to request a hearing in respondent’s appeals_office sec_6320 provides that an appeals_office hearing generally should be conducted consistently with the procedures set forth in sec_6330 d and e the appeals officer must verify at the hearing that the applicable laws and administrative procedures have been followed sec_6330 at the hearing the person against whom the lien or levy is made may raise any relevant issues relating to the unpaid tax or lien including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the person may challenge the existence or amount of the underlying tax_liability however only if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 for purposes of sec_6330 a person who has waived his or her right to challenge the proposed assessments is deemed to have had the opportunity to dispute tax_liabilities and is thereby precluded from challenging those tax_liabilities in the hearing or before this court 117_tc_324 in the instant case by signing form_4549 petitioner waived his right to raise the issue of his underlying tax_liabilities in tax_court id form_4549 states consent to assessment and collection-i do not wish to exercise my appeal rights with the internal_revenue_service or to contest in the united_states tax_court the findings in this report therefore i give my consent to the immediate_assessment and collection of any increase in tax and penalties and accept any decrease in tax and penalties as shown above plus additional interest as provided by law accordingly we hold that petitioner may not raise the underlying tax_liabilities in the instant case respondent also contends that petitioner is not entitled to raise the underlying tax_liabilities because petitioner failed to request a hearing on the levy notice we need not address this issue assuming arguendo that petitioner is entitled to raise the underlying tax_liabilities in the instant case petitioner’s only contention with respect to the underlying tax_liabilities is that form_4549 shows that he is due a refund in response to petitioner’s argument respondent contends that the amounts shown on the form_4549 were actually an abatement of previously assessed tax_liabilities for taxable years and and that the underlying tax_liabilities properly reflect the abatement we agree with respondent petitioner has misinterpreted the form_4549 which clearly shows that petitioner was given an abatement of his taxes for taxable years and the transcripts of account in the record show that the abated amounts were credited against the assessments and that respondent does not seek to collect those amounts in the instant action petitioner did not raise any issues relating to appropriate spousal defenses challenges to the appropriateness of collection actions or collection alternatives at the hearing or in his petition accordingly we hold that the decision of respondent’ sec_3 petitioner also contends that he did not receive the notices of deficiency the record contains a certificate of mailing of the notices of deficiency to petitioner on date because petitioner signed form_4549 we need not address the issue of whether he received the notices of deficiency appeals_office to sustain the proposed lien against petitioner was not an abuse_of_discretion and respondent may proceed with collection to reflect the foregoing decision will be entered for respondent
